EXHIBIT 10.14

 

LOGO [g839382dsp191.jpg]

IMMUNOVANT, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of April 15,
2019, by and between W. Bradford Middlekauff (the “Executive”) and Immunovant,
Inc. (the “Company”).

RECITALS

A. The Company desires the association and services of the Executive and the
Executive’s skills, abilities, background and knowledge, and is willing to
engage the Executive’s services on the terms and conditions set forth in this
Agreement.

B. The Executive desires to be in the employ of the Company, and is willing to
accept such employment on the terms and conditions set forth in this Agreement.

C. This Agreement supersedes any and all prior and contemporaneous oral or
written employment agreements or arrangements between the Executive and the
Company or any predecessor thereof.

AGREEMENT

In consideration of the foregoing, the parties agree as follows:

 

  1.

EMPLOYMENT BY THE COMPANY.

1.1 Position; Duties. Subject to the terms and conditions of this Agreement, the
Executive shall hold the position of General Counsel and Assistant Secretary of
the Company. In this position, the Executive will have the duties and
authorities normally associated with a general counsel and assistant secretary
of a company. The Executive will report to, and be subject to the direction of,
the Chief Executive Officer and the Board of Directors of the Company (the
“Board”). The Executive shall devote the Executive’s full business energies,
interest, abilities and productive time to the proper and efficient performance
of the Executive’s duties under this Agreement; provided, however, that the
Executive may devote reasonable periods of time to (a) serving on the board of
directors of ProteoDesign S.L., (b) serving on the board of directors of other
corporations subject to the prior approval of the Board or its designee, and
(c) engaging in charitable, educational or community service activities, so long
as none of the foregoing additional activities materially interfere with the
Executive’s duties under this Agreement.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

1.2 Service to Affiliates. It is understood and agreed that the Executive’s
duties may include providing services to or for the benefit of the Company’s
affiliates, including, but not limited to, Immunovant Sciences Ltd. (the
“Parent”), provided, that the Executive agrees that the Executive will not
provide any services from within the United States for the Parent or any
affiliate of the Parent that is organized in a jurisdiction outside the United
States. The Executive will not become an employee of the Parent, and the
Executive’s activities in respect of services to the Parent shall be strictly
ministerial and shall not involve conducting any of the Parent’s business
activities from within the United States, including day-to-day management or
other operational activities of the Parent.

1.3 Location of Employment. The Executive’s principal place of employment shall
initially be the Company’s offices located in New York, NY. Thereafter, the
Executive shall work primarily out of the Company’s headquarters, once
established by the Chief Executive Officer. The Executive understands that the
Executive’s duties may require extensive business travel.

1.4 Policies and Procedures. The employment relationship between the parties
shall be governed by this Agreement and by the policies and practices
established by the Company and/or its Board. In the event that the terms of this
Agreement differ from or are in conflict with the Company’s policies or
practices, this Agreement shall govern and control.

1.5 Exclusive Employment; Agreement not to Compete. Subject to Section 1.1 and
1.2 above, except with the prior written consent of the Board, the Executive
will not, during the Executive’s employment with the Company, undertake or
engage in any other employment, occupation or business enterprise. During the
Executive’s employment, the Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by the Executive to be adverse or antagonistic to the Company, its
business, or prospects, financial or otherwise, or in any company, person, or
entity that is, directly or indirectly, in competition with the business of the
Company. Ownership by the Executive in professionally managed funds over which
the Executive does not have control or discretion in investment decisions, or,
an investment of less than two percent (2%) of the outstanding shares of capital
stock of any corporation with one or more classes of its capital stock listed on
a national securities exchange or publicly traded on a national securities
exchange or in the over-the-counter market shall not constitute a breach of this
Section.

1.6 Start Date. The Executive’s employment with the Company shall commence on
the effective date set forth in the preamble of this Agreement (the “Start
Date”).

 

  2.

AT-WILL EMPLOYMENT.

The Executive’s employment relationship with the Company is, and shall at all
times remain, at-will. This means that either the Executive or the Company may
terminate the employment relationship at any time, for any reason or for no
reason, with or without Cause (as defined below) or advance notice; provided,
however, the Executive must provide the Company at least two (2) months advance
written notice of the Executive’s intention to resign from employment (except
for a resignation for Good Reason, in which case such procedure shall be
governed by the terms set forth in the definition of Good Reason) and the
Company shall provide the Executive written notice in the event of a termination
of the Executive’s employment by the Company without Cause.

 

2.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

 

  3.

COMPENSATION AND BENEFITS.

3.1 Salary. The Company shall pay the Executive a base salary at the annualized
rate of three hundred and twenty-five thousand dollars ($325,000) (the “Base
Salary”), less payroll deductions and all required withholdings, payable in
regular periodic payments in accordance with the Company’s normal payroll
practices. The Base Salary shall be prorated for any partial year of employment
on the basis of a 365-day year. The Base Salary shall be subject to periodic
review and may be adjusted from time to time in the Board’s discretion.

3.2 Annual Performance Bonus. Each fiscal year, the Executive will be eligible
to earn an annual discretionary cash bonus (the “Annual Performance Bonus”) with
a target bonus opportunity equal to forty percent (40%) of the Executive’s Base
Salary, based on the Board’s assessment of the Executive’s individual
performance and overall Company performance. In order to earn and receive the
Annual Performance Bonus, the Executive must remain employed by the Company
through and including the date on which the Annual Performance Bonus is paid.
The Annual Performance Bonus, if any, will be paid no later than thirty
(30) days following the end of the Company’s fiscal year (March 31st) or by
April 30th. The Annual Performance Bonus payable, if any, shall be prorated for
the initial year of employment (on the basis of a three hundred sixty-five
(365)-day year) and shall be prorated if the Company’s review or assessment of
the Executive’s performance covers a period that is less than a full fiscal
year. The determination of whether the Executive has earned a bonus and the
amount thereof shall be determined by the Board (and/or a committee thereof) in
its sole discretion. The Board (and/or a committee thereof) reserves the right
to modify the bonus criteria from year to year.

3.3 Equity.

(a) Subject to the terms of the Parent’s 2018 Equity Incentive Plan (the “Plan”)
and approval of the grant by the board of directors of the Parent (the “Parent
Board”), the Executive will be granted an award of an option to purchase four
hundred and thirty-two thousand (432,000) shares of Parent common stock (the
“Option Award”). The Option Award will be granted on or around the twentieth
(20th) day of the month following the Executive’s Start Date, with an exercise
price equal to the fair market value of Parent’s common stock on such date of
grant, as set forth in the Plan, and will be subject to a four (4) year vesting
period, with (i) twenty-five percent (25%) of the Option Award vesting on the
one (1)-year anniversary of the Start Date and (ii) the balance of the Option
Award vesting in a series of twelve (12) successive equal quarterly installments
measured from the first (1st) anniversary of the Start Date, provided the
Executive is employed by the Company on each such vesting date. The Option Award
will be governed by the Plan and other documents issued in connection with the
grant and will expire and cease to be exercisable on the day preceding the ten
(10)-year anniversary of the grant date, except as otherwise provided by the
Plan and the applicable grant documents.

 

3.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

(b) The Executive may be eligible to receive additional discretionary annual
equity incentive grants in amounts and on terms and conditions determined by the
Board in its sole discretion.

3.4 Benefits and Insurance. The Executive shall, in accordance with Company
policy and the terms of the applicable plan documents, be eligible to
participate in benefits under any benefit plan or arrangement that may be in
effect from time to time and made available to similarly situated Company
executives (including, but not limited to, being named as an officer for
purposes of the Company’s Directors & Officers insurance policy). The Company
reserves the right in its sole discretion to modify, add or eliminate benefits
at any time. All benefits shall be subject to the terms and conditions of the
applicable plan documents, which may be amended or terminated at any time. The
Executive shall be entitled to vacation each year, in addition to sick leave and
observed holidays in accordance with the policies and practices of the Company.
Vacation may be taken at such times and intervals as the Executive shall
determine, subject to the business needs of the Company.

3.5 Expense Reimbursements. The Company will reimburse the Executive for all
reasonable business expenses that the Executive incurs in conducting the
Executive’s duties hereunder, pursuant to the Company’s usual expense
reimbursement policies. Reimbursement will be made as soon as practicable
following receipt from the Executive of reasonable documentation supporting said
expenses.

 

  4.

PROPRIETARY INFORMATION OBLIGATIONS.

As a condition of employment, the Executive agrees to execute and abide by the
Company’s Employee Non-Disclosure, Invention Assignment and Restrictive Covenant
Agreement (“NDA”).

 

  5.

TERMINATION OF EMPLOYMENT.

5.1 Termination Without Cause Or Resignation For Good Reason. If the Company
terminates the Executive’s employment without Cause or the Executive resigns for
Good Reason (as defined below), the Company shall pay the Executive any earned
but unpaid Base Salary and unused vacation accrued (if applicable) through the
date of termination, at the rates then in effect, less standard deductions and
withholdings. In addition, if the Executive furnishes to the Company an executed
waiver and release of claims in the form substantially similar to that attached
hereto as Exhibit A, with any changes that the Company determines are necessary
to comply with applicable law (the “Release”), which Release is non-revocable
prior to the Release Date (as defined below), and if the Executive allows the
Release to become effective in accordance with its terms, then (i) the Executive
shall receive an aggregate amount equal to six (6) months of the Executive’s
then current Base Salary, payable in equal installments over the six (6) month
period following the date of the Executive’s termination in accordance with
customary payroll practices, but no less frequently than monthly, and (ii) if
the Executive timely elects to continue coverage, the Company shall pay the
additional cost of premiums necessary for the Executive to maintain the
medical/dental/vision benefits to which the Executive is entitled under COBRA
for a period (the “COBRA Payment Period”) ending upon the occurrence of the
earliest

 

4.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

of the following events: (A) six (6) months following the date of the
Executive’s termination, (B) the Executive elects to receive group health
insurance coverage through a new employer, or (C) the Executive ceases to be
eligible for COBRA continuation coverage for any reason. In the event the
Executive becomes covered under another employer’s group health plan or
otherwise ceases to be eligible for COBRA during the COBRA Payment Period, the
Executive agrees that the Executive must immediately notify the Company of such
event. Such payments shall commence within ten (10) days following the Release
Date and will be subject to required withholding, provided that if such period
spans two (2) calendar years, payment shall not commence until the later taxable
year, and provided further that any amounts that would have otherwise been paid
during the period between the Executive’s termination date and the first payment
date in accordance with payroll practices will be included in the first payment.

5.2 Other Termination. If the Executive resigns from employment with the Company
at any time without Good Reason or the Company terminates the Executive’s
employment at any time for Cause or due to death or Disability (as defined
below), the Company shall pay the Executive (or the Executive’s estate) any
earned but unpaid Base Salary and any unused vacation accrued (if applicable)
through the date of such resignation or termination, at the rates then in
effect, less standard deductions and withholdings. The Company shall thereafter
have no further obligations to the Executive, except as may otherwise be
required by law.

5.3 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “Cause” shall mean the occurrence of any of the following, the Executive’s:
(i) being charged with, convicted of, or pleading no contest to, any felony,
misdemeanor, or other crime involving moral turpitude or dishonesty;
(ii) participation in a fraud against the Company; (iii) willful and material
breach of the Executive’s duties and obligations under this Agreement or any
other agreement between the Executive and the Company or its affiliates that has
not been cured (if curable) within thirty (30) days after receiving written
notice from the Board of such breach; (iv) engagement in conduct that causes or
is reasonably likely to cause material damage to the Company’s property or
reputation; (v) material failure to comply with the Company’s Code of Conduct or
other material policies; or (vi) violation of any law, rule or regulation
(collectively, “Law”) relating in any way to the business or activities of the
Company or its subsidiaries or affiliates, or other Law that is violated during
the course of the Executive’s performance of services hereunder that results in
the Executive’s arrest, censure, or regulatory suspension or disqualification,
including, without limitation, the Generic Drug Enforcement Act of 1992, 21
U.S.C. § 335(a), or any similar legislation applicable in the United States or
in any other country where the Company intends to develop its activities.

(b) “Disability” shall mean the Executive’s inability to perform the Executive’s
duties and responsibilities hereunder, with or without reasonable accommodation,
due to any physical or mental illness or incapacity, which condition has
continued for a period of one hundred eighty (180) days (including weekends and
holidays) in any consecutive three hundred sixty-five (365) day period.

 

5.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

(c) “Good Reason” shall mean the occurrence of any of the following events
without the Executive’s consent: (i) a material reduction of the Executive’s
Base Salary as initially set forth herein or as the same may be increased from
time to time, provided, however, that if such reduction occurs in connection
with a Company-wide decrease in executive officer team compensation, such
reduction shall not constitute Good Reason provided that it is a reduction of a
proportionally like amount or percentage affecting the entire executive team not
to exceed ten percent (10%); (ii) material reduction in the Executive’s
authority, duties or responsibilities, as compared to the Executive’s authority,
duties or responsibilities immediately prior to such reduction; (iii) a material
diminution in Executive’s title or reporting relationship, as set forth in
Section 1.1 hereof; (iv) any material breach of this Agreement by the Company;
or (v) at any time after the one-year anniversary of the Start Date, the Company
requiring the Executive to be primarily based at any office or location outside
of a forty (40) mile radius of the Company’s headquarters as of the one-year
anniversary of the Start Date (provided that such relocation materially
increases the Executive’s commute); provided, however, any resignation by the
Executive shall only be deemed for Good Reason pursuant to this definition if:
(1) the Executive gives the Company written notice of the Executive’s intent to
terminate for Good Reason within thirty (30) days following the first occurrence
of the condition(s) that the Executive believes constitute(s) Good Reason, which
notice shall describe such condition(s); (2) the Company fails to remedy such
condition(s) within thirty (30) days following receipt of the written notice
(the “Cure Period”); and (3) the Executive voluntarily resigns from employment
with the Company within thirty (30) days following the end of the Cure Period.

(d) “Release Date” shall mean the date that is fifty-five (55) days following
the date of the Executive’s termination.

5.4 Effect of Termination. The Executive agrees that should the Executive’s
employment terminate for any reason, the Executive shall be deemed to have
resigned from any and all positions with the Company, including, but not limited
to, the Executive’s position on the Board or Parent Board, as applicable.

5.5 Section 409A Compliance.

(a) It is intended that any benefits under this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), provided under
Treasury Regulations Sections 1.409A-1(b)(4), and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with
Section 409A. For purposes of Section 409A (including, without limitation, for
purposes of Treasury Regulations Section 1.409A-2(b)(2)(iii)), the Executive’s
right to receive any installment payments under this Agreement (whether
severance payments, if any, or otherwise) shall be treated as a right to receive
a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such

 

6.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms shall mean separation from service. In no event may Executive,
directly or indirectly, designate the calendar year of a payment.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of the Executive’s execution of the Release, directly or
indirectly, result in the Executive designating the calendar year of payment of
any amounts of deferred compensation subject to Section 409A, and if a payment
that is subject to execution of the Release could be made in more than one
(1) taxable year, payment shall be made in the later taxable year. The Company
makes no representation or warranty and shall have no liability to the Executive
or any other person if any compensation under this Agreement constitutes
deferred compensation subject to Code Section 409A but does not satisfy an
exemption from, or the conditions of, Code Section 409A.

(b) Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed by the Company at the time of a separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i), and if any
payments or benefits that the Executive becomes entitled to under this Agreement
on account of such separation from service are deemed to be “deferred
compensation,” then to the extent delayed commencement of any portion of such
payments or benefits is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i) and the related adverse taxation under
Section 409A, such payments shall not be provided prior to the earliest of
(i) the expiration of the six (6)-month period measured from the date of
separation from service, (ii) the date of the Executive’s death or (iii) such
earlier date as permitted under Section 409A without the imposition of adverse
taxation. Upon the first (1st) business day following the expiration of such
period, all payments deferred pursuant to this paragraph shall be paid in a lump
sum, and any remaining payments due shall be paid as otherwise provided herein.
No interest shall be due on any amounts so deferred.

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iii) such payments shall be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense was incurred.

5.6 Section 280G.

(a) If any payment or benefit (including payments and benefits pursuant to this
Agreement) that the Executive would receive in connection with a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code (a “Transaction”) from the Company or otherwise
(“Transaction Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the

 

7.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

Code (the “Excise Tax”), then the Company shall cause to be determined, before
any amounts of the Transaction Payment are paid to the Executive, which of the
following two alternative forms of payment would result in the Executive’s
receipt, on an after-tax basis, of the greater amount of the Transaction Payment
notwithstanding that all or some portion of the Transaction Payment may be
subject to the Excise Tax: (1) payment in full of the entire amount of the
Transaction Payment (a “Full Payment”), or (2) payment of only a part of the
Transaction Payment so that the Executive receives the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”). For purposes of
determining whether to make a Full Payment or a Reduced Payment, the Company
shall cause to be taken into account the value of all applicable federal, state
and local income and employment taxes and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local taxes).
If a Reduced Payment is made, (x) the Executive shall have no rights to any
additional payments and/or benefits constituting the Transaction Payment, and
(y) reduction in payments and/or benefits shall occur in the manner that results
in the greatest economic benefit to the Executive as determined in this
paragraph. If more than one method of reduction will result in the same economic
benefit, the portions of the Transaction Payment shall be reduced pro rata.

(b) Notwithstanding the foregoing, in the event that no stock of the Company is
readily tradeable on an established securities market or otherwise (within the
meaning of Section 280G of the Code) at the time of the Transaction, the Company
shall cause a vote of shareholders to be held to approve the portion of the
Transaction Payments that equals or exceeds three times (3x) the Executive’s
“base amount” (within the meaning of Section 280G of the Code) (the “Excess
Parachute Payments”) in accordance with Treas. Reg. §1.280G-1, and the Executive
shall cooperate with such vote of shareholders, including the execution of any
required documentation subjecting the Executive’s entitlement to all Excess
Parachute Payments to such shareholder vote. In the event that the Company does
not cause a vote of shareholder to be held to approve all Excess Parachute
Payments, or the shareholders do not approve all Excess Parachute Payments, the
provisions set forth in Section 5.6(a) of this Agreement shall apply.

(c) Unless the Executive and the Company otherwise agree in writing, any
determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Accountants shall provide detailed supporting calculations to the
Company and the Executive as requested by the Company or the Executive. The
Executive and the Company shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section.

 

8.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

 

  6.

ARBITRATION.

Except as otherwise set forth below in connection with equitable remedies, any
dispute, claim or controversy arising out of or relating to this Agreement or
the Executive’s employment with the Company (collectively, “Disputes”),
including, without limitation, any dispute, claim or controversy concerning the
validity, enforceability, breach or termination of this Agreement, if
not resolved by the parties, shall be finally settled by arbitration in
accordance with the then-prevailing Employment Arbitration Rules and Procedures
of JAMS, as modified herein (“Rules”). The requirement to arbitrate covers all
Disputes (other than disputes which by statute are not arbitrable) including,
but not limited to, claims, demands or actions under the Age Discrimination in
Employment Act (including Older Workers Benefit Protection Act); Americans with
Disabilities Act; Civil Rights Act of 1866; Civil Rights Act of 1991; Employee
Retirement Income Security Act of 1974; Equal Pay Act; Family and Medical Leave
Act of 1993; Title VII of the Civil Rights Act of 1964; Fair Labor Standards
Act; Fair Employment and Housing Act; and any other law, ordinance or regulation
regarding discrimination or harassment or any terms or conditions of employment.
There shall be one (1) arbitrator who shall be jointly selected by the parties.
If the parties have not jointly agreed upon an arbitrator within twenty
(20) calendar days of respondent’s receipt of claimant’s notice of intention to
arbitrate, either party may request JAMS to furnish the parties with a list of
names from which the parties shall jointly select an arbitrator. If the parties
have not agreed upon an arbitrator within ten (10) calendar days of the
transmittal date of such list, then each party shall have an additional five
(5) calendar days in which to strike any names objected to, number the remaining
names in order of preference, and return the list to JAMS, which shall then
select an arbitrator in accordance with the Rules. The place of arbitration
shall be New York, New York. By agreeing to arbitration, the parties hereto do
not intend to deprive any court of its jurisdiction to issue a pre-arbitral
injunction, including, without limitation, with respect to the NDA. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16.
Judgment upon the award of the arbitrator may be entered in any court of
competent jurisdiction. The arbitrator shall: (a) have authority to compel
discovery which shall be narrowly tailored to efficiently resolve the disputed
issues in the proceeding; and (b) issue a written statement signed by the
arbitrator regarding the disposition of each claim and the relief, if any,
awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. The Company
shall pay all administrative fees of JAMS in excess of four hundred thirty-five
dollars ($435) (a typical filing fee in court) but the Company and the Executive
shall split any arbitrator’s fees and expenses. Each party shall bear its or
his/her own costs and expenses (including attorney’s fees) in any such
arbitration and the arbitrator shall have no power to award costs and attorney’s
fees except as provided by statute or by separate written agreement between the
parties. In the event any portion of this arbitration provision is found
unenforceable by a court of competent jurisdiction, such portion shall become
null and void leaving the remainder of this arbitration provision in full force
and effect. The parties agree that all information regarding the arbitration,
including any settlement thereof, shall not be disclosed by the parties hereto,
except as otherwise required by applicable law.

 

9.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

 

  7.

GENERAL PROVISIONS.

7.1 Representations and Warranties.

(a) The Executive represents and warrants that the Executive is not restricted
or prohibited, contractually or otherwise, from entering into and performing
each of the terms and covenants contained in this Agreement, and that the
Executive’s execution and performance of this Agreement will not violate or
breach any other agreements between the Executive and any other person or
entity. The Executive represents and warrants that the Executive is not subject
to any confidentiality or non-competition agreement or any other similar type of
restriction that could restrict in any way the Executive’s hiring by the Company
and the performance of the Executive’s expected job duties with the Company.

(b) The Company and its affiliates do not wish to incorporate any unlicensed or
unauthorized material, or otherwise use such material in any way, in connection
with its and their respective products and services. Therefore, the Executive
hereby represents, warrants and covenants that the Executive has not and will
not disclose to the Company or its affiliates, use in their business, or cause
them to use, any information or material which is a trade secret, or
confidential or proprietary information, of a third party, including, but not
limited to, any former employer, competitor or client, unless the Company or its
affiliates have a right to receive and use such information or material.

(c) The Executive represents and warrants that the Executive is not debarred and
has not received notice of any action or threat with respect to debarment under
the provisions of the Generic Drug Enforcement Act of 1992, 21 U.S.C. § 335(a)
or any similar legislation applicable in the United States or in any other
country where the Company intends to develop its activities. The Executive
understands and agrees that this Agreement is contingent on the Executive’s
submission of satisfactory proof of identity and legal authorization to work in
the United States, as well as verification of auditor independence.

7.2 Advertising Waiver. The Executive agrees to permit the Company, and persons
or other organizations authorized by the Company, to use, publish and distribute
advertising or sales promotional literature concerning the products and/or
services of the Company in which the Executive’s name and/or pictures of the
Executive appear. The Executive hereby waives and releases any claim or right
the Executive may otherwise have arising out of such use, publication or
distribution.

7.3 Miscellaneous.

(a) This Agreement, along with the NDA and any applicable equity awards that
have been granted, constitutes the complete, final and exclusive embodiment of
the entire agreement between the Executive and the Company with regard to its
subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. In the
event of any conflict between the terms of this Agreement and the terms of
Exhibit A attached hereto, the terms of this Agreement shall prevail.

 

10.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

(b) This Agreement may not be modified or amended except in a writing signed by
both the Executive and a duly authorized officer or member of the Board.

(c) This Agreement will bind the heirs, personal representatives, successors and
assigns of both the Executive and the Company, and inure to the benefit of both
the Executive and the Company, and to the Executive’s and the Company’s heirs,
successors and assigns, as applicable, except that the duties and
responsibilities of the Executive are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive. The Company may
assign its rights, together with its obligations hereunder, in connection with
any merger, consolidation, or transfer or other disposition of all or
substantially all of its assets, and such rights and obligations shall inure to,
and be binding upon, any successor to the Company or any successor to all or
substantially all of the assets of the Company, which successor shall expressly
assume such obligations.

(d) If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified so as
to be rendered enforceable.

(e) This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of New York as
applied to contracts made and to be performed entirely within New York.

(f) Any ambiguity in this Agreement shall not be construed against either party
as the drafter. Any waiver of a breach of this Agreement shall be in writing and
shall not be deemed to be a waiver of any successive breach. This Agreement may
be executed in counterparts and facsimile signatures will suffice as original
signatures.

[Signature page follows]

 

11.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

IMMUNOVANT, INC. By:  

/s/ Mayukh

 

Name: Mayukh

 

Title: President, Roivant Pharma

W. BRADFORD MIDDLEKAUFF

/s/ W. Bradford Middlekauff

 

 

12.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

EXHIBIT A:

RELEASE FORM



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

[NAME]

[ADDRESS]

[CITY], [STATE] [ZIP]

   [Date]

RE: Separation Agreement and General Release

Dear [FIRST NAME],

Your employment with Immunovant, Inc. will be terminated effective [DATE OF
TERMINATION]. This Separation Agreement and General Release (this “Agreement”)
sets forth the terms and conditions under which Immunovant, Inc. is offering you
additional pay and benefits in exchange for you making and honoring certain
commitments, including agreeing not to pursue legal action against the Company
as described in Sections 7 and 8.

PLEASE NOTE: THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES TO YOU. YOU SHOULD
CONSULT AN ATTORNEY OF YOUR CHOICE, AT YOUR EXPENSE, PRIOR TO EXECUTING IT.

 

1.

Parties To This Agreement

This letter is a proposed agreement that Immunovant, Inc. is offering to you. In
this document, references to [NAME] refer to “you” and IMMUNOVANT, INC. is
referred to as “Immunovant” or the “Company.” Together, you and Immunovant are
referred to as the “Parties.”

 

2.

What You Will Receive Regardless of Whether You Enter Into This Agreement

Whether or not you enter into this Agreement, you will receive the following:

 

  a.

Your regular base pay (less applicable withholding) through [SEPARATION DATE],
provided you remain employed at the Company through that date. You will be
receiving your regular pay in the same manner that you normally receive your
regular pay, such as direct deposit, consistent with established bi-monthly pay
cycles as long as you remain employed; and

 

  b.

If you are currently enrolled and participating in the Company’s
medical/dental/vision benefits, your coverage will extend until the end of
[SEPARATION MONTH] (the month in which your separation takes place) OR [SIX
(6) MONTHS FOLLOWING YOUR DATE OF TERMINATION]. Thereafter, you will be able to
continue as a member of the Company’s Group Health Plans at your expense in
accordance with the terms of those plans, as well as COBRA, for the legally
required benefit continuation period. You will be receiving a separate letter
explaining your rights and responsibilities with regard to electing your COBRA
benefits; and

 

  c.

Accrued vested benefits under any applicable retirement plans offered by the
Company. You will receive information directly from Fidelity and you may direct
questions to them at 1-800-603-4015; and



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

  d.

Reimbursement for all approved business-related expenses incurred up to your
last day of employment consistent with established travel and expense policies;
and

 

  e.

As long as you direct reference inquiries from potential employers to the Head
of Human Resources of the Company or their designee, [Address], unless otherwise
authorized in writing, the Company will limit information it discloses in
response to reference requests to: (1) your dates of employment; and (2) your
last position held. Of course, the Company reserves the right to respond
truthfully to any compulsory process of law (such as a subpoena) or as otherwise
required by law.

 

3.

What You Will Receive Only If You Enter Into This Agreement.

As long as you timely sign, date and return this Agreement (BUT IN NO CASE LATER
THAN [LAST DATE TO ACCEPT (21 CALENDAR DAYS FOLLOWING RECEIPT)], and you comply
with the Agreement’s requirements, then in addition to those payments and
benefits described in Paragraph 2 above:

 

  •

You will receive salary continuation benefit payments at your regular Base
Salary through [SEVERANCE END DATE] subject to applicable withholdings; and

 

  •

If you are currently enrolled and participating in the Company’s
medical/dental/vision benefits, your coverage will extend until the end of the
month in which your separation takes place [SEPARATION MONTH] OR [SIX (6) MONTHS
FOLLOWING YOUR DATE OF TERMINATION]. Thereafter, you will be able to continue as
a member of the Company’s Group Health Plans at your expense in accordance with
the terms of those plans, as well as COBRA, for the legally required benefit
continuation period. You will be receiving a separate letter explaining your
rights and responsibilities with regard to electing your COBRA benefits.

Within thirty (30) days after you return the signed and dated Agreement,
provided you do not revoke it under Section 22(c), you will begin receiving the
salary continuation benefit, provided you did not resign prior to your
anticipated Separation Date.

 

4.

W-2s.

The Company will issue an IRS Form W-2 to you in connection with payments
described in Section 3.

 

5.

How To Enter Into This Agreement.

In order to enter into this Agreement, you must take the following steps:

 

  a.

You must sign and date the Agreement. Signing and dating the Agreement is how
you “Execute” the Agreement.

 

  b.

You must return the Executed Agreement to me before [LAST DATE TO ACCEPT
(TWENTY-ONE (21) CALENDAR DAYS FOLLOWING RECEIPT)], (unless such period is
extended in writing by the Company). If the Company does not receive the signed
and dated Agreement by that date, the offer will be deemed withdrawn, this
Agreement will not take effect and you will not receive the pay and benefits
described in Section 3.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

  c.

You must comply with the terms and conditions of this Agreement.

 

6.

Your Acknowledgments.

By entering into this Agreement, you are agreeing:

 

  •

The pay and benefits in Section 3 are more than any money or benefits that you
are otherwise promised or entitled to receive under any policy, plan, handbook
or practice of the Company or any prior offer letter, agreement or understanding
between the Company and you, other than the Employment Agreement between the
Company and you, dated [                    ], 2019 (the “Employment
Agreement”).

 

  •

After your employment ends, except as provided for in this Agreement (and
without impacting any accrued vested benefits under any applicable tax-qualified
retirement or other benefit plans of the Company), you will no longer
participate or accrue service credit of any kind in any employee benefits plan
of the Company or any of its affiliates.

 

  •

Your obligations under your Employment Agreement and the Employee
Non-Disclosure, Invention Assignment and Restrictive Covenant Agreement (“NDA”)
executed between you and the Company (also attached), shall remain in full force
and effect and you acknowledge and re-affirm those obligations.

 

  •

As long as the Company satisfies its obligation under this Agreement, it will
not owe you anything except for the items set forth in Section 2, which you will
receive regardless of whether you Execute this Agreement.

 

7.

YOU ARE RELEASING AND WAIVING CLAIMS

While it is very important that you read this entire Agreement carefully, it is
especially important that you read this Section carefully, because it lists
important rights you are giving up if you decide to enter into this Agreement.

Who And What Does The Release Cover?

What Are You Giving Up? It is the Company’s position that you have no legitimate
basis for bringing a legal action against it. You may agree or believe otherwise
or simply not know. However, if you Execute this Agreement, you will, except for
certain exceptions described in Section 11, give up your ability to bring a
legal action against the Company and others, including, but not limited to its
affiliates. More specifically, by Executing this Agreement, you will give up any
right you may have to bring various types of “Claims,” which means possible
lawsuits, claims, demands and causes of action of any kind (based on any legal
or equitable theory, whether contractual, common-law, statutory, federal, state,
local or otherwise), whether known or unknown, by reason of any act or omission
up to and including the date on which you Execute this Agreement. You are also
giving up potential Claims arising under any contract or implied contract,
including but not limited to your Employment Agreement or any handbook, tort law
or public policy having any



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

bearing on your employment or the termination of your employment, such as Claims
for wrongful discharge, discrimination, hostile work environment, breach of
contract, tortious interference, harassment, bullying, infliction of emotional
distress, defamation, back pay, vacation pay, sick pay, wage, commission or
bonus payment, equity grants, stock options, restricted stock option payments,
payments under any bonus or incentive plan, attorneys’ fees, costs and future
wage loss. This Agreement includes a release of your right to assert a Claim of
discrimination on the basis of age, sex, race, religion, national origin,
marital status, sexual orientation, gender identity, gender expression,
ancestry, parental status, handicap, disability, military status, veteran
status, harassment, retaliation or attainment of benefit plan rights. However,
as described in Section 11, this Agreement does not and cannot prevent you from
asserting your right to bring a claim against the Company and Releasees, as
defined below, before the Equal Employment Opportunity Commission or other
agencies enforcing non-discrimination laws or the National Labor Relations
Board.

Whose Possible Claims Are You Giving Up? You are waiving Claims that you may
otherwise be able to bring. You are not only agreeing that you will not
personally bring these Claims in the future, but that no one else will bring
them in your place, such as your heirs and executors, and your dependents, legal
representatives and assigns. Together, you and these groups of individuals are
referred to in the Agreement as “Releasors.”

Who Are You Releasing From Possible Claims? You are not only waiving Claims that
you and the Releasors may otherwise be able to bring against the Company, but
also Claims that could be brought against “Releasees,” which means the Company
and all of their past, present and future:

 

  •

shareholders

 

  •

officers, directors, employees, attorneys and agents

 

  •

subsidiaries, divisions and affiliated and related entities

 

  •

employee benefit and pension plans or funds

 

  •

successors and assigns

 

  •

trustees, fiduciaries and administrators

Possible Claims You May Not Know. It is possible that you may have a Claim that
you do not know exists. By entering into this Agreement, you are giving up all
Claims that you ever had including Claims arising out of your employment or the
termination of your employment. Even if Claims exist that you do not know about,
you are giving them up.

What Types of Claims Are You Giving Up? In exchange for the pay and benefits in
Section 3, you (on behalf of yourself and the Releasors) forever release and
discharge the Company and all of the Releasees from any and all Claims including
Claims arising under the following laws (including amendments to these laws):

Federal Laws, such as:

 

  •

The Age Discrimination in Employment Act;

 

  •

The Older Workers Benefit Protection Act;

 

  •

Title VII of the Civil Rights of 1964;



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

  •

Sections 1981 through 1988 of Title 42 of the United States Code;

 

  •

The Civil Rights Act of 1991;

 

  •

The Equal Pay Act;

 

  •

The Americans with Disabilities Act;

 

  •

The Rehabilitation Act;

 

  •

The Employee Retirement Income Security Act;

 

  •

The Worker Adjustment and Retraining Notification Act;

 

  •

The National Labor Relations Act;

 

  •

The Fair Credit Reporting Act;

 

  •

The Occupational Safety and Health Act;

 

  •

The Uniformed Services Employment and Reemployment Act;

 

  •

The Employee Polygraph Protection Act;

 

  •

The Immigration Reform Control Act;

 

  •

The Family and Medical Leave Act;

 

  •

The Genetic Information Nondiscrimination Act;

 

  •

The Federal False Claims Act;

 

  •

The Patient Protection and Affordable Care Act;

 

  •

The Consolidated Omnibus Budget Reconciliation Act; and

 

  •

The Lilly Ledbetter Fair Pay Act.

State and Municipal Laws, such as:

 

•

The New York State Human Rights Law; the New York State Executive Law; the New
York State Civil Rights Law; the New York State Whistleblower Law; the New York
State Legal Recreational Activities Law; the retaliation provisions of the New
York State Workers’ Compensation Law; the New York Labor Law; the New York State
Worker Adjustment and Retraining Notification Act; the New York State False
Claims Act; New York State Wage and Hour Laws; the New York State Equal Pay Law;
the New York State Rights of Persons with Disabilities Law; the New York State
Nondiscrimination Against Genetic Disorders Law; the New York State Smokers’
Rights Law; the New York AIDS Testing Confidentiality Act; the New York Genetic
Testing Confidentiality Law; the New York Discrimination by Employment Agencies
Law; the New York Bone Marrow Leave Law; the New York Adoptive Parents Child
Care Leave Law; the New York City Human Rights Law; the New York City
Administrative Code; the New York City Paid Sick Leave Law; and the New York
City Charter; and

 

•

[IF EMPLOYEE WAS EVER EMPLOYED IN NJ] The New Jersey Law Against Discrimination;
the New Jersey Discrimination in Wages Law; the New Jersey Security and
Financial Empowerment Act; the New Jersey Temporary Disability Benefits and
Family Leave Insurance Law; the New Jersey Domestic Partnership Act; the New
Jersey Conscientious Employee Protection Act; the New Jersey Family Leave Act;
the New Jersey Wage Payment Act; the New Jersey Equal Pay Law; the New Jersey
Occupational Safety and Health Law; the New Jersey False Claims Act; the New
Jersey Smokers’ Rights Law; the New Jersey Genetic Privacy Act; the New Jersey
Fair Credit Reporting Act; the New Jersey Emergency Responder Leave Law; the New
Jersey Millville Dallas Airmotive Plant Job Loss Notification Act (a/k/a the New
Jersey WARN Act); and the retaliation provisions of the New Jersey Workers’
Compensation Law; and



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

  •  

[IF EMPLOYEE WAS EVER EMPLOYED IN CA] The California Fair Employment and Housing
Act, as amended; the California Constitution, as amended; the California Labor
Code, as amended; and all rights under Section 1542 of the California Civil
Code, which states, “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” You acknowledge that you may
later discover claims or facts in addition to or different from those which you
now know or believe to exist with regards to the subject matter of this
Agreement, and which, if known or suspected at the time of executing this
Agreement, may have materially affected its terms. Nevertheless, you waive any
and all Claims that might arise as a result of such different or additional
claims or facts; and

 

  •  

[IF EMPLOYEE WAS EVER EMPLOYED IN NC] The North Carolina Employment Practices
Act; the Retaliatory Employment Discrimination Act; the Persons with
Disabilities Protection, Discrimination Against Persons with Sickle Cell Trait;
Discrimination Based Upon Genetic Testing and Information; Discrimination Based
Upon Use of Lawful Products; Discrimination Based Upon AIDS or HIV Status;
Hazardous Chemicals Right to Know Act; Jury Service Discrimination; Military
Service Discrimination; and all of their respective implementing regulations;
and

 

  •  

[IF EMPLOYEE WAS EVER EMPLOYED IN MA] The Massachusetts Fair Employment
Practices Law; the Massachusetts Civil Rights Act; the Massachusetts Equal
Rights Act; the Minimum Fair Wage Act; the Massachusetts Plant Closing Law; the
Massachusetts Equal Pay Act; the Massachusetts Parental Leave Act; the
Massachusetts Sexual Harassment Statute; and all of their respective
implementing regulations. By signing this letter agreement, you are
acknowledging that this waiver includes any future claims against the Company
under Mass. Gen. Laws ch. 149, § 148—the Massachusetts Wage Act. These claims
include, but are not limited to, failure to pay earned wages, failure to pay
overtime, failure to pay earned commissions, failure to timely pay wages,
failure to pay accrued vacation or holiday pay, failure to furnish appropriate
pay stubs, claims for improper wage deductions, and claims for failing to
provide proper check-cashing facilities.

You Are Giving Up Potential Remedies and Relief. You are waiving any relief that
may be available to you (such as money damages, equity grants, benefits,
attorneys’ fees, and equitable relief such as reinstatement) under any of the
waived Claims, except as provided in Section 11.

This Release Is Extremely Broad. This release is meant to be as broad as legally
permissible and applies to both employment-related and non-employment-related
Claims up to the time that you execute this Agreement. This release includes a
waiver of jury trials and non-jury trials. This Agreement does not release or
waive Claims or rights that, as a matter of law, cannot be waived, which
include, but are not necessarily limited to, the exceptions to your release of
claims or covenant not to sue referenced in Section 11.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

8.

YOU ARE AGREEING NOT TO SUE

Except as provided in Section 11, you agree not to sue or otherwise bring any
legal action against the Company or any of the Releasees ever for any Claim
released in Section 6 arising before you Execute this Agreement. You are not
only waiving any right you may have to proceed individually, but also as a
member of a class or collective action. You waive any and all rights you may
have had to receive notice of any class or collective action against Releases
for claims arising before you Execute this Agreement. In the event that you
receive notice of a class or collective action against Releasees for claims
arising before you Execute this Agreement, you must “opt out” of and may not
“opt in” to such action. You are also giving up any right you may have to
recover any relief, including money damages, from the Releasees as a member of a
class or collective action.

 

9.

Representations Under The FMLA (leave law) And FLSA (wage and hour law).

You represent that you are not aware of any facts that might justify a Claim by
you against the Company for any violation of the Family and Medical Leave Act
(“FMLA”). You also represent that you have received all wages for all work you
performed and any commissions, bonuses, stock options, restricted stock option
payments, overtime compensation and FMLA leave to which you may have been
entitled, and that you are not aware of any facts constituting a violation by
the Company or Releasees of any violation of the Fair Labor Standards Act or any
other federal, state or municipal laws.

 

10.

You Have Not Already Filed An Action.

You represent that you have not sued or otherwise filed any actions (or
participated in any actions) of any kind against the Company or Releasees in any
court or before any administrative or investigative body or agency. The Company
is relying on this assurance in entering into this Agreement.

 

11.

Exceptions To Your Release Of Claims And Covenant Not To Sue

In Sections 7 and 8, you are releasing Claims and agreeing not to sue, but there
are exceptions to those commitments. Specifically, nothing in this Agreement
prevents you from bringing a legal action or otherwise taking steps to:

 

  •

Enforce the terms of this Agreement; or

 

  •

Challenge the validity of this Agreement; or

 

  •

Make any disclosure of information required by law; or

 

  •

Provide information to, testify before or otherwise assist in any investigation
or proceeding brought by, any regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company; or

 

  •

Provide truthful testimony in any forum; or



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

  •

Cooperate fully and provide information as requested in any investigation by a
governmental agency or commission; or

 

  •

File a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”); or

 

  •

File a lawsuit or other action to pursue Claims that arise after you Execute
this Agreement.

For purposes of clarity, this Agreement does not limit your ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit your right to receive an award for
information provided to any Government Agencies.

 

12.

Your Continuing Obligations.

You acknowledge and re-affirm your continuing obligations pursuant to the
Employment Agreement and the NDA executed between you and the Company, including
your confidentiality obligations under Section 2 of the NDA and any restrictions
under Sections 4 and 5 of the NDA.

Pursuant to the Defend Trade Secrets Act of 2016, you acknowledge and understand
that you will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of the trade secrets of the Company or
any of its affiliates that is made by you (i) in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney,
and solely for the purpose of reporting or investigating a suspected violation
of law, or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 

13.

Return Of Property.

As of your Separation Date, you agree that you have returned to the Company all
property belonging to the Company including, but not limited to, electronic
devices, equipment, access cards, and paper and electronic documents obtained in
the course of your employment.

 

14.

Prior Disclosures.

You acknowledge that, prior to the termination of your employment with the
Company, you disclosed to the Company, in accordance with applicable policies
and procedures, any and all information relevant to any investigation of the
Company’s business practices conducted by any governmental agency or to any
existing, threatened or anticipated litigation involving the Company, whether
administrative, civil or criminal in nature, and that you are otherwise unaware
of any wrongdoing committed by any current or former



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

employee of the Company that has not been disclosed. Nothing in this Agreement
shall prohibit or restrict you or the Company from (1) making any disclosure of
information required by law; (2) providing information to, or testifying or
otherwise assisting in any investigation or proceeding brought by any federal or
state regulatory or law enforcement agency or legislative body, any
self-regulatory organization, or with respect to any internal investigation by
the Company or its affiliates; or (3) testifying, participating in or otherwise
assisting in a proceeding relating to an alleged violation of the Sarbanes-Oxley
Act of 2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act, any
federal, state or municipal law relating to fraud, or any rule or regulation of
any self-regulatory organization.

 

15.

Non-Disparagement

You agree that you will not, through any medium including, but not limited to,
the press, Internet or any other form of communication, disparage, defame, or
otherwise damage or assail the reputation, integrity or professionalism of the
Company or the Releasees. Nothing in this Section 15 is intended to restrict or
impede your participation in proceedings or investigations brought by or before
the EEOC, NLRB, or other federal, state or local government agencies, or
otherwise exercising protected rights to the extent that such rights cannot be
waived by agreement, including Section 7 rights under the National Labor
Relations Act. The Company agrees that it shall instruct its officers and
directors to not, through any medium including, but not limited to, the press,
Internet or any other form of communication, disparage, defame, or otherwise
damage or assail the reputation, integrity or professionalism of you.

 

16.

The Company’s Remedies For Breach.

If you breach any section of this Agreement, including without limitation,
Section 7, 8, or 15 or otherwise seek to bring a Claim given up under this
Agreement, the Company will be entitled to all relief legally available to it
including equitable relief such as injunctions, and the Company will not be
required to post a bond.

 

17.

Governing Law.

This Agreement is governed by New York law, without regard to conflicts of laws
principles.

 

18.

Successors And Assigns.

This Agreement is binding on the Parties and their heirs, executors, successors
and assigns.

 

19.

Severability And Construction.

If a court with jurisdiction to consider this Agreement determines that any
provision is illegal, void or unenforceable, that provision will be modified or
substituted to be generally consistent with the original intent or invalid, if
necessary. However, the rest of the Agreement will remain in full force and
effect. A court with jurisdiction to consider this Agreement may modify invalid
provisions if necessary to achieve the intent of the Parties.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

20.

No Admission.

By entering into this Agreement, neither you nor the Company admits wrongdoing
of any kind.

 

21.

Do Not Rely On Verbal Statements.

 

  •

This Agreement sets forth the complete understanding between the Parties.

 

  •

This Agreement may not be changed orally.

 

  •

This Agreement constitutes and contains the complete understanding of the
Parties with regard to the end of your employment, and supersedes and replaces
all prior oral and written agreements and promises between the Parties, except
that, as set forth in Section 6, your restrictive covenant obligations remain in
full force and effect.

 

  •

Neither the Company nor any representative (nor any representative of any other
company affiliated with the Company), has made any promises to you other than as
written in this Agreement. All future promises and agreements must be in writing
and signed by both Parties.

 

22.

Your Opportunity To Review and Revoke.

 

  a.

Twenty-One Day Review Period. You have twenty-one (21) calendar days from the
day you receive this Agreement to consider the terms of this Agreement, sign it
and return it to [Contact Name], 320 West 37th Street, 6th Floor, New York, NY
10018. Your opportunity to accept the terms of this Agreement will expire at the
conclusion of the twenty-one (21) calendar day period if you do not accept those
terms before time expires. That means that your opportunity to accept the terms
of this Agreement will expire on [LAST DATE TO ACCEPT]. You may sign the
Agreement in fewer than twenty-one (21) calendar days, if you wish to do so. If
you elect to do so, you acknowledge that you have done so voluntarily. Your
signature below indicates that you are entering into this Agreement freely,
knowingly and voluntarily, with full understanding of its terms.

 

  b.

Talk To A Lawyer. During the twenty-one (21) calendar-day review period, and
before executing this Agreement, the Company advises you to consult with an
attorney, at your own expense, regarding the terms of this Agreement.

 

  c.

Seven Days to Change Your Mind. You have seven (7) calendar days from the date
of signing this Agreement to revoke the Agreement by expressing a desire to do
so in writing addressed to the Head of Human Resources of the Company or their
designee, [Address], email address: [Contact.Name] @            .com.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

23.

We Want To Make Absolutely Certain That You Understand This Agreement.

You acknowledge and agree that:

 

  •

You have carefully read this Agreement in its entirety;

 

  •

You have had an opportunity to consider the terms of this Agreement for at least
twenty-one (21) calendar days;

 

  •

You understand that the Company urges you to consult with an attorney of your
choosing, at your expense, regarding this Agreement;

 

  •

You have the opportunity to discuss this Agreement with a lawyer of your
choosing, and agree that you had a reasonable opportunity to do so, and he or
she has answered to your satisfaction any questions you asked with regard to the
meaning and significance of any of the provisions of this Agreement;

 

  •

You fully understand the significance of all of the terms and conditions of this
Agreement; and

 

  •

You are Executing this Agreement voluntarily and of your own free will and agree
to all the terms and conditions contained in this Agreement.



--------------------------------------------------------------------------------

LOGO [g839382dsp191.jpg]

 

YOU AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
DO NOT RESTART, EXTEND OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
(21) CALENDAR DAY REVIEW PERIOD DESCRIBED ABOVE.

 

 

IMMUNOVANT, INC.

     

 

W. BRADFORD MIDDLEKAUFF

By:  

                          

           Dated:  

 

      Dated:  

                 